Per Curiam:

Appellant was convicted of murder and sentenced to life imprisonment. We affirm.
*69The facts of this case are particularly gruesome. The State introduced evidence at trial that the victim, Thomas Boulware, died from stab wounds and a violent trauma to his skull apparently inflicted with a baseball bat. After his death, the victim’s head and hands were severed with a saw and buried in the woods. Police officers conducted an extensive search of the area where the corpse was first discovered before uncovering the head and hands. During their search, they discovered a human bone fragment. This small fragment was admitted into evidence over appellant’s objection..
Appellant argues he is entitled to a new trial because admission of the bone fragment was unfairly prejudicial. We disagree.
The admission of evidence in a criminal prosecution is within the trial judge’s discretion and will not be disturbed on appeal unless an abuse is shown. State v. Moultrie, 283 S. C. 352, 322 S. E. (2d) 663 (1984). A conviction will not be reversed for non prejudicial error in the admission of evidence. State v. Knight, 285 S. C. 452, 189 S. E. (2d) 1 (1972). We find no prejudice here.
Appellant’s remaining exception is without merit and is disposed of pursuant to Supreme Court Rule 23. See State v. Miller, 287 S. C. 280, 337 S. E. (2d) 883 (1985). Accordingly, the judgment of the Circuit Court is
Affirmed.